UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6038



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RITO ANTONIO CUBIDES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-95-267-AW, CA-98-1774-AW, CA-98-2836-AW)


Submitted:   March 23, 2000                 Decided:   April 11, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rito Antonio Cubides, Appellant Pro Se. Deborah A. Johnston, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rito Antonio Cubides seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We dismiss the appeal for lack of jurisdiction because

Cubides’ notice of appeal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     Cubides’ notice of appeal was filed more than sixty days after

the district court entered its order.      Because Cubides failed to

file a timely notice of appeal or to obtain an extension or re-

opening of the appeal period, we deny a certificate of appeal-

ability and dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           DISMISSED




                                  2